DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 05/09/2022 

Response to Arguments
Applicant's arguments filed 05/09/2022 have been carefully and fully considered. The 101 rejection has been withdrawn in light of the instant amendments. With respect to applicant’s argument regarding the rejection under 35 U.S.C § 103 (numbered as page 14) which recites:
“The Office action alleges that "determining a first plurality of candidate substrates to be processed during the set of operations" of original claim 1 is the same or similar to "selecting a first WIP value and determining at least one move list or assignment list that generates an event corresponding to the first WIP value." (Office action, page 9). However, as indicated above, both the move list and the assignment list are obtained as a result of the simulation. Accordingly, Shi fails to teach "determining a first plurality of candidate substrates of the queue of substrates that are to be processed during the set of operations," and "running a first simulation of the set of operations to simulate each respective substrates process of the set of substrate processes for the determined plurality of candidate substrates over a first time period”

The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner notes that the limitation “determining a first plurality of candidate substrates of the queue of substrates that are to be processed during the set of operations” using BRI the claimed limitation does not specify that the determination cannot be obtained from a simulation. Regarding the limitation "running a first simulation of the set of operations to simulate each respective substrates process of the set of substrate processes for the determined plurality of candidate substrates over a first time period” examiner points to [0013]-[0014] which disclose computing an optimal target WIP profile for particular machine groups through simulation for a certain period of time. The substrates are interpreted as the parts, and the respective substrates process of the set of substrate processes is interpreted as groups of machines used to process the substrates/parts. Therefore Shi is still relied upon to teach the limitations argued by applicant, for further detail please view the rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO 2019/075174 Al) in view of Wu (US 20050055105 A1).

Regarding claim 1, Shi teaches A method comprising: receiving a first request to initiate a set of operations to be run for a queue of substrates at a manufacturing system, (receiving a target profile associated with a product, wherein the target profile comprises an identifier of a block of steps in a process to make the products and a target work-in-progress (WIP) value representing a target number of parts waiting to be processed by a group of machines used in the block of steps to make the products, (claim 1 and abstract). The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011] ). (i.e. the queue of substrates are interpreted as the wafers waiting to be processed by the machines), wherein each of the set of operations corresponds to a respective substrate process of a set of substrate processes (Shi teaches for different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, paragraph [0032], The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011], The implementations may include a list of required number of wafers for each product step that is processed by each machine or machine group in order to achieve the target profile. This match between the numbers of wafers waiting to be processed and the target profile enables the semiconductor manufacture plant to ran smoothly at its optimal utilization rate [0015]), (Shi teaches selecting a first WIP value and determining at least one move list or assignment list that generates an event corresponding to the first WIP value, (claim 2). A move list contains the number of products of each step or block to be processed at a certain time interval, paragraph [0026], The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011]); running a first simulation of the set of operations to simulate each respective substrate process of the set of substrate processes for the determined first plurality of candidate substrates over a first time period, wherein the first simulation generates a first simulation output indicating a first number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the first time period in view of the one or more time constraints (performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph [0025] – [0026], The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month) [0013], the simulation to compute optimal target WIP profile may be carried out for part of the FAB or even for a particular machine group. The partial simulation may reduce the simulation time. In another implementation, the simulation may be directed to a particular step of the process while the results of prior step may be set manually [0014]); and initiating, in view of the first simulation output, the set of operations at the manufacturing system to process the first number of candidate substrates from the queue of substrates according to each respective substrate process of the set of substrate processes over the first time period (issuing a first request that contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028] and claim 1, The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011]).
Shi does not teach and wherein one or more operations of the set of operations have one or more time constraints.
Wu teaches and wherein one or more operations of the set of operations have one or more time constraints (a production line that has a plurality of operations, in which the plurality of time constraints includes dual-operation, multi-operation, continuous and overlapping time constraints with a simulation of at least one queue time between two operations, paragraph [0028] and [0031]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to receiving a target profile that includes WIP value representing a target number of parts waiting to be processed and performing a computer simulation with optimization algorithms to produce a move list that may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group) to incorporate the teachings of Wu (directed to plurality of operations include plurality of time constraints) and arrived at a method comprising receiving a target profile with a set of operations including time constraints, determining the plurality of products waiting to be processed, and running a computer simulation to initiate the manufacturing system to process the products. One of ordinary skill in the art would have been motivated to make such a combination so that there is less chance that the queue time of a lot exceeds process time constraints and therefore do not need to be reworked or scrapped, (Wu paragraph [0004]).

	Regarding claim 2, Shi teaches The method of claim 1, further comprising: determining a set of time constraint windows based on each of the one or more operations of the set of operations that each have the one or more time constraints (generating a plurality of events associated with the process to make the product, wherein the plurality of events comprise at least one of a number of parts delivered to the group of machine at a time or a WIP allocation move specifying an amount of parts, an origination group of machines and a destination group of machines, and a time at which to move the amount of parts from the origination group to the destination group, claim 2).
Shi does not teach identifying, a largest time constraint window of the set of time constraint windows, wherein the first time period corresponds to an amount of time associated with the largest time constraint window.
Wu teaches identifying, a largest time constraint window of the set of time constraint windows, wherein the first time period corresponds to an amount of time associated with the largest time constraint window (a calculation unit that generates a plurality of equations according to the time constraints and sub-time constraints, paragraph [0030] – [0032]. Wu teaches the calculation unit defines maximum time periods corresponding to the sub-time constraints and the equations used represent the maximum acceptable time period between the completion of defined production process operations, paragraph [0032] – [0033]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to generating plurality of events and a time at which to move the amount of parts through the different operations) to incorporate the teachings of Wu (directed to defining the maximum time period) and arrived at a method to identify the largest time needed based on the one or more operations that each have a plurality of time constraints. One of ordinary skill in the art would have been motivated to make such a combination because defining the maximum acceptable time period will ensure that all other time constraints do not exceed the period associated with each constraint in the database, (Wu paragraph [0033]).

Regarding claim 3, Shi teaches The method of claim 1, wherein initiating the set of operations at the manufacturing system to process the first number of candidate substrates (issuing a request that contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028]) comprises: setting a substrate counter value for a first operation of the set of operations to correspond to the first number of candidate substrates, wherein the substrate counter value defines a total number of substrates at the manufacturing system to be initiated at the first operation over the first time period (The WIP value is the number of total wafer or wafer lots that are waiting to be processed. Shi teaches calculating a plurality of WIP values based on a model reacting to the plurality of events, and selecting a first WIP values from the plurality of WIP values that is closest to the target WIP value to determine the move list which generates an event corresponding to the first WIP value, claim 2).

Regarding claim 4, Shi teaches The method of claim 3, further comprising: receiving a second request to initiate the set of operations to be run at the manufacturing system (detecting a deviation between the number of parts waiting for process and the target, and issues a second request to change the moving list of the group of machines, claim 6 and determining a move list containing the number of products of each step or block to be processed at a certain time interval, paragraph [0026]); determining a second plurality of candidate substrates to be processed during the set of operations (receiving a target profile associated with a product, wherein the target profile comprises an identifier of a block of steps in a process to make the products and a target work-in-progress (WIP) value representing a target number of parts waiting to be processed by a group of machines used in the block of steps to make the products, claim 1 and abstract); running a second simulation of the set of operations for the second plurality of substrates over a second time period, wherein the second simulation generates a second simulation output indicating a second number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the second time period (performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph [0025] – [0026]); and updating the substrate counter value for the first operation of the set of operations to correspond to the second number of candidate substrates (issuing a second request to change the assignment list of the group of machines wherein the request contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028] and claim 6).
Regarding claim 5, Shi teaches The method of claim 1, wherein the first simulation further generates a second simulation output indicating an additional substrate processing capacity for a manufacturing equipment of the manufacturing system, the additional substrate processing capacity corresponding to a 37number of substrates that could be successfully processed at the manufacturing equipment within the first time period (performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph [0025] – [0026]. Shi teaches issuing a second request to change the moving list to cause one of the reducing the capacity of at least one machine or adding the capacity of at least one machine, claim 6 and claim 7), and wherein the method further comprises: determining, based on the additional substrate processing capacity for the manufacturing equipment, a second number of candidate substrates, wherein the set of operations are initiated to process the first number of candidate substrates and the second number of candidate substrates over the first time period (issuing a second request to change the assignment list of the group of machines wherein the request contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028] and claim 6).

Regarding claim 6, Shi teaches The method of claim 5, further comprising: identifying a second plurality of candidate substrates to be processed during the set of operations based on the second number of candidate substrates (receiving a target profile associated with a product, wherein the target profile comprises an identifier of a block of steps in a process to make the products and a target work-in-progress (WIP) value representing a target number of parts waiting to be processed by a group of machines used in the block of steps to make the products, (claim 1 and abstract). The target WIP profile may include target numbers of wafer waiting to be processed for each step in a manufacturer process, paragraph [0015]); running a second simulation of the set of operations for the first plurality of candidate substrates and the second plurality of substrates over the first time period, wherein the second simulation generates a third simulation output indicating a third number of candidate substrates that were successfully processed during each of the simulated set of operations to reach the end of the first time period (performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph [0025] – [0026]); and determining whether the third number of candidate substrates corresponds to a sum of the first number of candidate substrates and the second number of candidate substrates, wherein the set of operations are initiated to process the first number of candidate substrates and the second number of candidate substrates responsive to a determination that the third number of candidate substrates corresponds to a sum of the first number of candidate substrates and the second number of candidate substrates (Further, implementations may include a controller to allocate machines capacities to different steps and send requests to machines to run these machines in a fashion that matches the numbers of wafers to be processed in different steps to the target profile over a period of time, paragraph [0015]. The manufacture process can includes hundreds of steps, and to facilitate the management the steps are divided into disjoint subsets of steps referred to blocks. The WIP for each block may be defined as the sun of WIPs for the steps of blocks, and the request includes information to control which product steps or blocks the machine group needs to process, thus controlling the WIP of the steps or blocks related to the machine group, paragraph [0018] – [0019]).

Regarding claim 7, Wu teaches The method of claim 1, wherein the one or more time constraints for an operation of the set of operations each comprise an amount of time after completion of the operation that one or more subsequent operations of the (using operation completion times which is understood by the equation representing the maximum acceptable time period between the completion of defined production process operations, paragraph [0033] and [0007]).

Regarding claim 8, Shi teaches The method of claim 1, wherein the first simulation comprises a heuristic simulation configured to simulate at least one of: one or more substrates being processed during the set of operations, a state of one or more manufacturing equipment of the manufacturing system, one or more operations of a process recipe associated with a substrate at the manufacturing system, or actions performed by an operator at the manufacturing system (a computer simulation with optimization algorithms to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process. The simulation can be a discrete-event driven computer simulation, in which discrete events are fed into a computer model to generate the outcome. The optimization operations may include the same operations as used in MES, or may include more operations than those used in MES. Then, the computer simulation is performed to determine the optimization that may ensure WIPs at different steps or blocks to match the target profile, paragraph [0025]. MES may receive the move list from the simulation so that MES may follow the number of wafers or wafer lots to be processed in order to achieve the effect of optimization algorithms that has been proven to achieve the target profile during the manufacture process, paragraph [0026]. Rather than controlling the WIPs for each individual step, implementations of the present disclosure employ a target WIP profile to achieve the overall optimal utilization rate. Further, implementations may include a controller to allocate machines capacities to different steps and send requests to machines to run these machines in a fashion that matches the numbers of wafers to be processed in different steps to the target profile over a period of time, paragraph [0015]).

Regarding claim 9, Shi teaches A system comprising: a memory (computer system includes a volatile memory, paragraph [0035]); and a processing device coupled to the memory (computer system includes a processing device such as a general purpose processor or a specialized processor, paragraph [0035] – [0036]), the processing device to: receive a first request to initiate a set of operations to be run for a queue of substrates at a manufacturing system (receiving a target profile associated with a product, wherein the target profile comprises an identifier of a block of steps in a process to make the products and a target work-in-progress (WIP) value representing a target number of parts waiting to be processed by a group of machines used in the block of steps to make the products, (claim 1 and abstract). The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011]). (i.e. the queue of substrates are interpreted as the wafers waiting to be processed by the machines), wherein each of the set of operations corresponds to a respective substrate process of a set of substrate process, (Shi teaches for different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, paragraph [0032], The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011], The implementations may include a list of required number of wafers for each product step that is processed by each machine or machine group in order to achieve the target profile. This match between the numbers of wafers waiting to be processed and the target profile enables the semiconductor manufacture plant to ran smoothly at its optimal utilization rate [0015]), (Shi teaches selecting a first WIP value and determining at least one move list or assignment list that generates an event corresponding to the first WIP value, (claim 2). A move list contains the number of products of each step or block to be processed at a certain time interval, paragraph [0026], The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011]); run a first simulation of the set of operations to simulate each respective substrate process of the set of substrate processes for the determined first plurality of candidate substrates over a first time period, wherein the first simulation generates a first simulation output indicating a first number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the first time period in view of the one or more time constraints; (performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph [0025] – [0026], The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month) [0013], the simulation to compute optimal target WIP profile may be carried out for part of the FAB or even for a particular machine group. The partial simulation may reduce the simulation time. In another implementation, the simulation may be directed to a particular step of the process while the results of prior step may be set manually [0014]); and 39initiate, in view of the first simulation output, the set of operations at the manufacturing system to process the first number of candidate substrates from the queue according to each respective substrate process of the set of substrate processes over the first time period (issuing a first request that contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028] and claim 1, The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011]).
Shi does not teach wherein one or more operations of the set of operations have one or more time constraints
Wu teaches wherein one or more operations of the set of operations have one or more time constraints (a production line that has a plurality of operations, in which the plurality of time constraints includes dual-operation, multi-operation, continuous and overlapping time constraints with a simulation of at least one queue time between two operations, paragraph [0028] and [0031]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to receiving a target profile that includes WIP value representing a target number of parts waiting to be processed and performing a computer simulation with optimization algorithms to produce a move list that may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group) to incorporate the teachings of Wu (directed to plurality of operations include plurality of time constraints) and arrived at a processing device comprising receiving a target profile with a set of operations including time constraints, determining the plurality of products waiting to be processed, and running a computer simulation to initiate the manufacturing system to process the products. One of ordinary skill in the art would have been motivated to make such a combination so that there is less chance that the queue time of a lot exceeds process time constraints and therefore do not need to be reworked or scrapped, (Wu paragraph [0004]).

Regarding claim 10 Shi teaches The system of claim 9, wherein the processing device is further to: determine a set of time constraint windows based on each of the one or more operations of the set of operations that each have the one or more time constraints (generating a plurality of events associated with the process to make the product, wherein the plurality of events comprise at least one of a number of parts delivered to the group of machine at a time or a WIP allocation move specifying an amount of parts, an origination group of machines and a destination group of machines, and a time at which to move the amount of parts from the origination group to the destination group, claim 2).
Shi does not teach identify, a largest time constraint window of the set of time constraint windows, wherein the first time period corresponds to an amount of time associated with the largest time constraint window.
Wu teaches identify, a largest time constraint window of the set of time constraint windows, wherein the first time period corresponds to an amount of time associated with the largest time constraint window (a calculation unit that generates a plurality of equations according to the time constraints and sub-time constraints, paragraph [0030] – [0032]. Wu teaches the calculation unit defines maximum time periods corresponding to the sub-time constraints and the equations used represent the maximum acceptable time period between the completion of defined production process operations, paragraph [0032] – [0033]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to generating plurality of events and a time at which to move the amount of parts through the different operations) to incorporate the teachings of Wu (directed to defining the maximum time period) and arrived at a system to identify the largest time needed based on the one or more operations that each have a plurality of time constraints. One of ordinary skill in the art would have been motivated to make such a combination because defining the maximum acceptable time period will ensure that all other time constraints do not exceed the period associated with each constraint in the database, (Wu paragraph [0033]).

Regarding claim 11, Shi teaches The system of claim 9, wherein to initiate the set of operations at the manufacturing system to process the first number of candidate substrates, the processing device is to (issuing a request that contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028]) set a substrate counter value for a first operation of the set of operations to correspond to the first number of candidate substrates, wherein the substrate counter value defines a total number of substrates at the manufacturing system to be initiated at the first operation over the first time period (The WIP value is the number of total wafer or wafer lots that are waiting to be processed. Shi teaches calculating a plurality of WIP values based on a model reacting to the plurality of events, and selecting a first WIP values from the plurality of WIP values that is closest to the target WIP value to determine the move list which generates an event corresponding to the first WIP value, claim 2).

Regarding claim 12, Shi teaches The system of claim 11, wherein the processing device is further to: receive a second request to initiate the set of operations to be run at the manufacturing system (detecting a deviation between the number of parts waiting for process and the target, and issues a second request to change the moving list of the group of machines, claim 6 and determining a move list containing the number of products of each step or block to be processed at a certain time interval, paragraph [0026]); determine a second plurality of candidate substrates to be processed during the set of operations (receiving a target profile associated with a product, wherein the target profile comprises an identifier of a block of steps in a process to make the products and a target work-in-progress (WIP) value representing a target number of parts waiting to be processed by a group of machines used in the block of steps to make the products, claim 1 and abstract); 40run a second simulation of the set of operations for the second plurality of substrates over a second time period, wherein the second simulation generates a second simulation output indicating a second number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the second time period (performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph [0025] – [0026]); and update the substrate counter value for the first operation of the set of operations to correspond to the second number of candidate substrates (issuing a second request to change the assignment list of the group of machines wherein the request contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028] and claim 6).

Regarding claim 13, Shi teaches The system of claim 9, wherein the first simulation further generates a second simulation output indicating an additional substrate processing capacity for a manufacturing equipment of the manufacturing system, the additional substrate processing capacity corresponding to a number of substrates that could be successfully processed at the manufacturing equipment within the first time period (performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph [0025] – [0026]. Shi teaches issuing a second request to change the moving list to cause one of the reducing the capacity of at least one machine or adding the capacity of at least one machine, claim 6 and claim 7), and wherein the processing device is further to: determine, based on the additional substrate processing capacity for the manufacturing equipment, a second number of candidate substrates, wherein the set of operations are initiated to process the first number of candidate substrates and the second number of candidate substrates over the first time period (issuing a second request to change the assignment list of the group of machines wherein the request contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028] and claim 6).

Regarding claim 14, Shi teaches The system of claim 13, wherein the processing device is further to: identify a second plurality of candidate substrates to be processed during the set of operations based on the second number of candidate substrates (receiving a target profile associated with a product, wherein the target profile comprises an identifier of a block of steps in a process to make the products and a target work-in-progress (WIP) value representing a target number of parts waiting to be processed by a group of machines used in the block of steps to make the products, (claim 1 and abstract). The target WIP profile may include target numbers of wafer waiting to be processed for each step in a manufacturer process, paragraph [0015]); run a second simulation of the set of operations for the first plurality of candidate substrates and the second plurality of substrates over the first time period, wherein the second simulation generates a third simulation output indicating a third number of candidate substrates 41that were successfully processed during each of the simulated set of operations to reach the end of the first time period (performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph [0025] – [0026]); and determine whether the third number of candidate substrates corresponds to a sum of the first number of candidate substrates and the second number of candidate substrates, wherein the set of operations are initiated to process the first number of candidate substrates and the second number of candidate substrates responsive to a determination that the third number of candidate substrates corresponds to a sum of the first number of candidate substrates and the second number of candidate substrates (Further, implementations may include a controller to allocate machines capacities to different steps and send requests to machines to run these machines in a fashion that matches the numbers of wafers to be processed in different steps to the target profile over a period of time, paragraph [0015]. The manufacture process can includes hundreds of steps, and to facilitate the management the steps are divided into disjoint subsets of steps referred to blocks. The WIP for each block may be defined as the sun of WIPs for the steps of blocks, and the request includes information to control which product steps or blocks the machine group needs to process, thus controlling the WIP of the steps or blocks related to the machine group, paragraph [0018] – [0019]).

Regarding claim 15, Wu teaches The system of claim 9, wherein the one or more time constraints for an operation of the set of operations each comprise an amount of time after completion of the operation that one or more subsequent operations of the set of operations are to be completed (using operation completion times which is understood by the equation representing the maximum acceptable time period between the completion of defined production process operations, paragraph [0033] and [0007]).

Regarding claim 16, Shi teaches A non-transitory computer readable storage medium comprising instructions (Data storage device includes a non-transitory computer-readable storage medium that stores instructions encoding any one or more of the methods of function of the described invention, paragraph [0038]) that, when executed by a processing device, cause the processing device to (instructions reside within volatile memory and/or within processing device during execution by computer system): receive a first request to initiate a set of operations to be run for a queue of substrates at a manufacturing system (receiving a target profile associated with a product, wherein the target profile comprises an identifier of a block of steps in a process to make the products and a target work-in-progress (WIP) value representing a target number of parts waiting to be processed by a group of machines used in the block of steps to make the products, (claim 1 and abstract). The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011], (i.e. the queue of substrates are interpreted as the wafers waiting to be processed by the machines), wherein each of the set of operations corresponds to a respective substrate process of a set of substrate processes, (Shi teaches for different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, paragraph [0032], The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011], The implementations may include a list of required number of wafers for each product step that is processed by each machine or machine group in order to achieve the target profile. This match between the numbers of wafers waiting to be processed and the target profile enables the semiconductor manufacture plant to ran smoothly at its optimal utilization rate [0015]) , (Shi teaches selecting a first WIP value and determining at least one move list or assignment list that generates an event corresponding to the first WIP value, (claim 2). A move list contains the number of products of each step or block to be processed at a certain time interval, paragraph [0026], The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011]); run a first simulation of the set of operations to simulate each respective substrate process of the set of substrate processes for the determined first plurality of candidate substrates over a first time period, wherein the first simulation generates a first simulation output indicating 42a first number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the first time period in view of the one or more time constraints; (performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph [0025] – [0026], The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month) [0013], the simulation to compute optimal target WIP profile may be carried out for part of the FAB or even for a particular machine group. The partial simulation may reduce the simulation time. In another implementation, the simulation may be directed to a particular step of the process while the results of prior step may be set manually [0014]); and initiate, in view of the first simulation output, the set of operations at the manufacturing system to process the first number of candidate substrates from the queue of substrates according to each respective substrate process of the set of substrate processes over the first time period (issuing a first request that contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028] and claim 1, The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph [0011]).
Shi does not teach wherein one or more operations of the set of operations have one or more time constraints
Wu teaches wherein one or more operations of the set of operations have one or more time constraints (a production line that has a plurality of operations, in which the plurality of time constraints includes dual-operation, multi-operation, continuous and overlapping time constraints with a simulation of at least one queue time between two operations, paragraph [0028] and [0031]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to receiving a target profile that includes WIP value representing a target number of parts waiting to be processed and performing a computer simulation with optimization algorithms to produce a move list that may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group) to incorporate the teachings of Wu (directed to plurality of operations include plurality of time constraints) and arrived at a processing device comprising receiving a target profile with a set of operations including time constraints, determining the plurality of products waiting to be processed, and running a computer simulation to initiate the manufacturing system to process the products. One of ordinary skill in the art would have been motivated to make such a combination so that there is less chance that the queue time of a lot exceeds process time constraints and therefore do not need to be reworked or scrapped, (Wu paragraph [0004]).

Regarding claim 17, Shi teaches The non-transitory computer readable storage medium of claim 16, wherein the processing device is further to: determine a set of time constraint windows based on each of the one or more operations of the set of operations that each have the one or more time constraints (generating a plurality of events associated with the process to make the product, wherein the plurality of events comprise at least one of a number of parts delivered to the group of machine at a time or a WIP allocation move specifying an amount of parts, an origination group of machines and a destination group of machines, and a time at which to move the amount of parts from the origination group to the destination group, claim 2).
Shi does not teach identify, a largest time constraint window of the set of time constraint windows, wherein the first time period corresponds to an amount of time associated with the largest time constraint window.
Wu teaches identify, a largest time constraint window of the set of time constraint windows, wherein the first time period corresponds to an amount of time associated with the largest time constraint window (a calculation unit that generates a plurality of equations according to the time constraints and sub-time constraints, paragraph [0030] – [0032]. Wu teaches the calculation unit defines maximum time periods corresponding to the sub-time constraints and the equations used represent the maximum acceptable time period between the completion of defined production process operations, paragraph [0032] – [0033]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to generating plurality of events and a time at which to move the amount of parts through the different operations) to incorporate the teachings of Wu (directed to defining the maximum time period) and arrived at a system to identify the largest time needed based on the one or more operations that each have a plurality of time constraints. One of ordinary skill in the art would have been motivated to make such a combination because defining the maximum acceptable time period will ensure that all other time constraints do not exceed the period associated with each constraint in the database, (Wu paragraph [0033]).

Regarding claim 18, Shi teaches The non-transitory computer readable storage medium of claim 16, wherein to initiate the set of operations at the manufacturing system to process the first number of candidate substrates, the processing device is to (issuing a request that contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028]) set a substrate counter value for a first operation of the set of operations to correspond to the first number of candidate substrates, wherein the substrate counter value defines a total number of substrates at the manufacturing system to be initiated at the first operation over the first time period (The WIP value is the number of total wafer or wafer lots that are waiting to be processed. Shi teaches calculating a plurality of WIP values based on a model reacting to the plurality of events, and selecting a first WIP values from the plurality of WIP values that is closest to the target WIP value to determine the move list which generates an event corresponding to the first WIP value, claim 2).

Regarding claim 19, Shi teaches The non-transitory computer readable storage medium of claim 18, wherein the processing device is further to: receive a second request to initiate the set of operations to be run at the manufacturing system (detecting a deviation between the number of parts waiting for process and the target, and issues a second request to change the moving list of the group of machines, claim 6 and determining a move list containing the number of products of each step or block to be processed at a certain time interval, paragraph [0026]); determine a second plurality of candidate substrates to be processed during the set of operations (receiving a target profile associated with a product, wherein the target profile comprises an identifier of a block of steps in a process to make the products and a target work-in-progress (WIP) value representing a target number of parts waiting to be processed by a group of machines used in the block of steps to make the products, claim 1 and abstract); 40run a second simulation of the set of operations for the second plurality of substrates over a second time period, wherein the second simulation generates a second simulation output indicating a second number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the second time period (performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph [0025] – [0026]); and update the substrate counter value for the first operation of the set of operations to correspond to the second number of candidate substrates (issuing a second request to change the assignment list of the group of machines wherein the request contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028] and claim 6).

Regarding claim 20, Shi teaches The non-transitory computer readable storage medium of claim 16, wherein the first simulation further generates a second simulation output indicating an additional substrate processing capacity for a manufacturing equipment of the manufacturing system, the additional substrate processing capacity corresponding to a number of substrates that could be successfully processed at the manufacturing equipment within the first time period (performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph [0025] – [0026]. Shi teaches issuing a second request to change the moving list to cause one of the reducing the capacity of at least one machine or adding the capacity of at least one machine, claim 6 and claim 7), and wherein the processing device is further to: determine, based on the additional substrate processing capacity for the manufacturing equipment, a second number of candidate substrates, wherein the set of operations are initiated to process the first number of candidate substrates and the second number of candidate substrates over the first time period (issuing a second request to change the assignment list of the group of machines wherein the request contains a move list to each machine or machine groups, wherein the move list may specify for each product step or recipe, the numbers of products to be processed by the machine or machine group, over a specific time period, paragraph [0022] and [0028] and claim 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117                                                                                                                                                                                                        
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183